Citation Nr: 1143384	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has obstructive sleep apnea that is causally related to service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no complaints or diagnosis of sleep apnea.  An August 1989 service treatment record documents a complaint of sinus congestion for 1 week, mostly at night, with a complaint of inability to sleep well.  The Veteran was treated for a sinus condition.  

The Veteran was not diagnosed as having sleep apnea in service.  He asserts that his sleep apnea had its onset in service and has related an in-service history of snoring and somnolence.  

The Veteran was discharged from service in December 2006.  A review of the claims file discloses that in May 2007 the Veteran presented at the St. Mary's Regional Medical Center with complaints of snoring, daytime somnolence and kicking at night.  A sleep study resulted in an assessment of moderate obstructive sleep apnea.  

In a December 2007 statement the Veteran related that he had had trouble sleeping from several years.  He also related that he had been informed by doctors that this was from "disruptive Circadian Rhythm" due to varied mission profiles.  He also noted complaints of tonsillitis and a deviated nasal septum in his service treatment records in this regard.  

In furtherance of substantiating his claim, the Veteran submitted a January 1008 opinion from J.M.D., Jr., M.D.  In this opinion , Dr. D. relates that he had first seen the Veteran in April 2007 for evaluation of a sleep disorder.  Dr. D. noted that when he first saw the Veteran that he complained of severe snoring beginning several years prior, as well as difficulty with daytime drowsiness and nasal congestion.  Dr. D. stated that because the Veteran had his symptoms for several years prior to April 2007 that it was likely that sleep apnea also started several years prior.  

Of record is a January 2008 statement from J.L.E., someone who served with the Veteran and knew him since the 1990s.  In this statement, the author relates that while serving and sharing close living quarters in Iraq that the Veteran "snored like a bear" and had trouble sleeping.  The author also noted that the Veteran also complained of daytime somnolence and often related a desire to nap.  

In resolving any doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.  The Veteran has offered competent lay evidence of observable symptomatology, i.e. in-service severe snoring and daytime somnolence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  These lay observations have been competently attributed to obstructive sleep apnea that was formally diagnosed a mere 6 months following the Veteran's discharge.  Given the credible lay testimony, the competent opinion of his treating physician, and the close proximity of his diagnosis to service, the Board concludes that the evidence is at the very least in equipoise.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for obstructive sleep apnea is granted.  The evidence preponderates in favor of the claim and it is granted.  Gilbert, supra. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


